.       '
"-"• ·' }..024SB (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                              ,Jb
                                                                                                                                                Page I ofl   v·


                                              UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                JUDGMENT IN A CRIMINAL CASE
                                              V.                                    (For Offenses Committed On or After November 1, 1987)


                             Victor Marroquin-Ojeda                                 CaseNumber: 3:19-mj-22919

                                                                                    Roseline D r
                                                                                    Defendant's Atta ney


      REGISTRATION NO. 86664298
      THE DEFENDANT:                                                                                                 JUL 2 4 2019
       IZI pleaded guilty to count(s) 1 of Complaint                              1 1
                                   ----'----------'------h,,-,rc;>~c!+/,~~till,;=Q.\,lf
                                                                                                           CLE'FIK
                                                                                                    'l-f----+-
                                                                                                                             -"-,--,---.,-,-J
                                                                                                                      ,.:·--::

       D was found guilty to count( s)                               ~ y THE.PHJ Di.STHiCT OF (3At1~£)RN/A

            . after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s): .. ·
      Title & Section                        Nature of Offense                                                            Count Number(s)
      8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                  1

       •     The defendant has been found not guilty on count(s) - - - - - - - - - - - - ' - - - - - - - - -
       •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                       Jll\TIME SERVED                            • ________ days
       IZI Assessment: $10 WAIVED IZI Fine: WAIVED
       IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Wednesday, July 24, 2019
                                                                                  Date of Imposition of Sentence


     Received
                          ~
                    ~'--///
                    DUSM
                            ./ \./
                          -~·/_,_)
                                   .   ---
                                       _____                                      nihfnl&it:::,cK
                                                                                  UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                           3:19-mj-22919
